DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 3, lines 2-3, "wire-like transmission members" is unclear to how these members relate to wire-like transmission members cited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 60-20200 (JP'200).
 	JP'200 discloses a wiring member (Fig. 1), comprising: a plurality of wire-like transmission member groups (2a-2d) each including a plurality of wire-like transmission members; a plurality of connectors (3a-3h) to which end portions of the wire-like transmission members are connected; and a base member (1) planarly positioning and holding at least intermediate parts of the plurality of wire-like transmission member groups, wherein each of the plurality of wire-like transmission members includes a transmission wire body and a covering for covering the transmission wire body (not shown, but it is well-known that a transmission member includes a wire body and a covering), the base member includes a sheet member having a main surface on which at least the intermediate parts of the plurality of wire-like transmission member groups are fixed, the wire-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP'200 in view of Baker (3197554).
 	JP'200 discloses the invention substantially as claimed except for the transmission member groups including wire-like transmission members, each provided with the covering having an identical color.  Baker discloses a wiring harness comprising transmission member groups (10/12) including wire-like transmission members each provided with a covering having an identical color (10 in white color and 12 in purple).  It would have been obvious to one skilled in the art to modify the wiring member of JP'200 such that each wire-like transmission member is provided with the covering having an identical color for identification purpose in the installing process as taught by Baker.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Naganishi et al. (9825394) in view of JP'200.
 	Naganishi et al. discloses a wiring member (Fig. 10), comprising: a plurality of wire-like transmission member groups (11A-11C/11D-11F/13A/13B/13C/13D/13E/13F) each including a plurality of wire-like transmission members; and a plurality of connectors (3, 5, and C-F) to which end portions of the wire-like transmission members are connected, wherein each of the plurality of wire-like transmission members includes a transmission wire body and 
 	Naganishi et al. does not disclose a base member planarly positioning and holding at least intermediate parts of the plurality of wire-like transmission member groups, wherein the base member includes a sheet member having a main surface on which at least the intermediate parts of the plurality of wire-like transmission member groups are fixed.
 	JP'200 discloses a wiring member comprising a base member (1) planarly positioning and holding at least intermediate parts of a plurality of wire-like transmission member groups, wherein the base member includes a sheet member having a main surface on which at least the intermediate parts of the plurality of wire-like transmission member groups are fixed.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP'200 in view of JP 61-6576 (JP'576).
 	JP'200 discloses the invention substantially as claimed except for two transmission member groups extending from each of a first connector and a second connector in the plurality of connectors.  JP'576 discloses a wiring member (Fig. 2) comprising two wire-like transmission member groups (F and the group adjacent to group F in Fig. 2) extending from each of a first connector and a second connector.  It would have been obvious to one skilled in the art to modify the wiring member of JP'200 such that two transmission member groups extend from each of a first connector and a second connector as taught by JP'576 to provide multiple transmission purpose therebetween.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847